DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Pending: 1, 3-14, 16-19 and 21;
Withdrawn: 21; and
Cancelled: 2, 15 and 20.

Response to Arguments
Applicant's arguments, based on newly added text, filed on 4/25/22 have been fully considered but they are not persuasive.
In response to applicant's argument that Beussink fails to disclose or suggest the structure of claims 1 and 14, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Beussink discloses all claimed structure as discussed below and is further capable of introducing the charge into an empty elongate receptacle.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-14 and 16-19, drawn to a device for filling a charge.
II. Claim 21, drawn to a device for filling a charge.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as being used in a system that doesn’t require the superior and inferior surfaces being held in position relative to each other so that the superior surface faces a vertically upward direction along an axis and the inferior surface faces a vertically lower direction along the axis, and a detaining device configured to limit an extent of movement of a pusher along the first direction towards the superior surface such that the charge is loaded into the elongated receptacle from the vertically lower direction towards the vertically upward direction.  See MPEP § 806.05(d).  
Furthermore, “a pusher” is only inferentially claimed in Claim 21.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beussink et al. (5519984).
Regarding claim 1, the Beussink et al. discloses a device (10; Fig. 1) for filling a charge (36) into an elongate receptacle (48), comprising: a superior surface (upper surface of plate 46); a first positioning device (opening in plate 46) configured to accommodate the charge and the elongate receptacle (see Fig. 5); a pusher (30) moveable along a direction towards the superior surface to introduce the charge into the elongate receptacle (See Figures 3-7); and a detaining device (defined by upper end 42 of tube 40; Fig. 5 shows extension limit) configured to limit an extent of movement of the pusher (30) along the direction towards the superior surface. See Example 1.
In regard to claim 1, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Buessink et al. device which is further capable of introducing the charge into an empty elongate receptacle.  Whether the Buessink et al. device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 3, further comprising a second positioning device (38) configured to accommodate the pusher (30) such that the pusher and the second positioning device are moveable along the direction towards the superior surface. See column 5, lines 3-35. See movement from Fig. 4 to Fig. 5.

Regarding claim 4, further comprising the pusher (30), wherein the pusher is moveable along the direction towards the superior surface to introduce the charge (36) into the elongate receptacle (48). See Figs. 3-5.

Regarding claim 5, wherein the second positioning device (38) comprises holes (42; see Fig. 3) in an inferior surface.

Regarding claim 6, further comprising the charge (36) and the elongate receptacle (48).

Regarding claim 7, wherein the charge (36) comprises a thermoplastic elastomer (see col.1, line 31) and the elongate receptacle (48) comprises a glass or a polymer (inherent; glass, plastic, stainless steel are common materials used in the art).
Further, absent any showing of criticality, a selection of the particular materials with which the apparatus is made of will not be afforded patentable weight.

Regarding claim 8, wherein the charge comprises a material having a Young’s modulus less than that of the elongate receptacle. Charge (36) contracts and then expands into elongate receptacle (48) without deforming the elongate receptacle. Therefore, it stands to reason that the Young’s modulus of the charge (36) would be less than the elongate receptacle. See column 5, lines 9-18.

Regarding claim 9, wherein the first positioning device (opening in plate 46) comprises a plurality of first positioning devices (openings in plate 46) each configured to accommodate a charge and an elongate receptacle, respectively. See Figure 7.

Regarding claim 10, further comprising a superior part (14ab; defined by the guide rails) and an inferior part (22ab, 24ab, 26ab), the superior part comprising the superior surface (upper surface of plate 46) and the inferior part being slidably engaged with the superior part. Channel members (i.e., inferior parts 22a, 22b, 24a, 24b, 26a, 26b) slidably engage guide rails (14a, 14b) to move towards plates 32, 38 and 46. See col. 3, line 63 - col. 4, line 3.

Regarding claim 11, wherein the detaining device (42) is an abutment between the superior part and the inferior part. Detaining device (42) is between the superior part and inferior part as defined in claim 10.

Regarding claim 13, wherein the device is located inside a sterile container. See column 3, lines 35-37 and 55-58.

Regarding claim 14, see rejection of claim 1 (discussed supra).
The Beussink et al. reference further defines an inferior surface (surface of plate 28) , the superior and inferior surfaces being held in position relative to each other so that the superior surface faces a first direction along an axis (top surface 46 faces upward) and the inferior surface faces a second direction along the axis (bottom surface of plate 28 faces downward), the second direction being opposite the first direction (surface of 46 faces surface of 28); a pusher (30) moveable along a direction towards the superior surface to introduce the charge into the elongate receptacle (See Figures 3-7); and a detaining device (42) configured to limit an extent of movement of a pusher (30) along the first direction towards the superior surface.
In regard to claim 14, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Buessink et al. device which is further capable of introducing the charge into an empty elongate receptacle.  Whether the Buessink et al. device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 16, see rejection of claim 4, above.

Regarding claim 17, wherein the second positioning device (38) comprises holes (defined by reduction tubes 40) in the inferior surface.

Regarding claim 18, as best understood, the superior surface (24ab) and the inferior part (22ab) are slidably engaged with one another for movement along the axis. Channels (22ab, 24ab, 26ab) are capable of engaging and sliding along the axis as defined.
Many parts of Beussink can be defined as superior and inferior.

Regarding claim 19, see the rejection of claim 11, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beussink et al. (5519984).
Regarding claim 12, the Beussink et al. reference discloses the invention (discussed supra), but doesn’t disclose wherein the superior surface comprises a polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Beussink et al. superior surface of a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. /n re Leshin,125 USPQ 416
Further, absent any showing of criticality, a selection of the particular materials with which the apparatus is made of will not be afforded patentable weight.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753